DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
	Regarding claim 1, Closest found prior art Cooper (US Patent 11,183,843 B1) teaches an apparatus comprising: an electric vehicle (EV) charger (see fig.4 col.24 lines 4-46); a first input terminal configured to receive alternating current (AC) power from an electrical grid (see 12, 15 fig. 4 col. 24 line 65 col.25 line 16) ; a second input terminal configured to be electrically connected to a secondary power source (see 13, 15 fig. 4 col. 24 line 65 col.25 line 16); an output terminal configured to provide electrical power to an electric vehicle (see 12, 13 13, 15 fig. 4 col.24 lines 4 col.25 line 16); first current-limiting circuitry connected to the first input terminal (see 43 col. 2339-45), 
	Cooper doesn’t expressly teach wherein the first current-limiting circuitry is configured to limit current received on the first input terminal to a first maximum current corresponding to a first maximum power; and second current-limiting circuitry connected to the output terminal, wherein the second current-limiting circuitry is configured to limit the electrical power provided on the output terminal to a second maximum power that is greater than the first maximum power.
	Hence claim 1 is deemed allowable.
	Claims 2-10 are depend on allowable claim 1, hence claims 2-10 are also deemed allowable.
	Regarding claim 11, Closest found prior art Cooper (US Patent 11,183,843 B1)teaches method comprising: receiving, using a first input terminal and first current-limiting circuitry (see 43 col. 2339-45),, AC power from an electrical grid (see 12, 15 fig. 4 col. 24 line 65 col.25 line 16) ;, (see 13, 15 fig. 4 col. 24 line 65 col.25 line 16); providing, using an output terminal and second current-limiting circuitry (see fig.6 col. 35 lines 25-58), 
	Cooper doesn’t expressly wherein the AC power is limited by the first current-limiting circuitry to a grid maximum current corresponding to a grid maximum power; electrical power to an electric vehicle; and limiting, using the second current-limiting circuitry, the electrical power to the electric vehicle to a second maximum power that is greater than the grid maximum power.
	Hence claim 11 is deemed allowable.
	Claims 12-17 depend on allowable claim 11, hence 12-17 are deemed allowable.
	Regarding claim 18, Closest found prior art Cooper (US Patent 11,183,843 B1) teaches a system comprising: an electrical grid see 12, 15 fig. 4 col. 24 line 65 col.25 line 16); current-limiting circuitry configured to limit current input from the electrical grid (see 43 col. 2339-45), (see 67 fig.11 col.11 lines 23-40),  comprising: a DC input terminal configured to be connected to a DC power source (see  13 fig.2  col.17 lines 15-38), and an AC output terminal configured to provide AC power, wherein the AC output terminal is configured to be electrically connected to the current-limiting circuitry via a first AC current path (see 12, 15 fig. 4 col. 24 line 65 col.25 line 16) ; and an electric vehicle charging circuit (see fig.4 col.24 lines 4-46); connected to the AC output terminal via a second AC current path (see 12, 15 fig. 4 col. 24 line 65 col.25 line 16) ;, wherein the electric vehicle charging circuit is configured to draw the AC power from the AC output terminal via the second AC current path (see 12, 15 fig. 4 col. 24 line 65 col.25 line 16) ; 
	Cooper doesn’t expressly wherein current-limiting circuitry configured to limit current input from the electrical grid to a first maximum current; a DC-to-AC inverter comprising: wherein the electric vehicle charging circuit is configured to draw the AC power from the AC output terminal via the second AC current path; according to a second maximum current that is greater than the first maximum current.
	Hence claim 18 is deemed allowable.
	Claims 19 and 20 depend on allowable claim 18, hence 19 and 20 are deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836